Opinion
issued January 26, 2012.
 









 
 

In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01B10B01031BCV
 

 
raymond swanson, Appellant
 
V.
 
laticea
williams,
Appellee
 

 
On Appeal from the 280th
District Court
Harris County, Texas
Trial Court Cause No. 2010-40981
 

 
MEMORANDUM
OPINION




Appellant Raymond Swanson has neither established
indigence, nor paid, or made arrangements to pay, the fee for preparing the
clerk=s
record.  See Tex. R. App. P. 20.1 (listing requirements for establishing
indigence), 37.3(b) (allowing dismissal of appeal if no clerk’s record filed
due to appellant’s fault). 
After being notified that this appeal was subject to dismissal,
appellant did not adequately respond.  See
Tex. R. App. P. 42.3(allowing involuntary dismissal).
We dismiss the appeal for want of
prosecution.  We dismiss all pending
motions as moot.
PER
CURIAM
Panel consists of Justices Jennings, Sharp, and Brown.